--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.2
 
Prepared By/Return To:
 
Robinson & Cole LLP
695 East Main Street
Stamford, Connecticut 06904
Attn:  Steven L. Elbaum, Esq.





--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE


 
 
DEED OF TRUST, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND
FIXTURE FILING
 
by
 
SONOMAWEST HOLDINGS, INC.,
a Delaware corporation,
as Grantor,
 
to
 
TRSTE, INC.,
a Virginia corporation,
as Trustee
 
in favor of
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association,
as Beneficiary
 
This document serves as a Fixture Filing under the California Uniform Commercial
Code.
 
Grantor's Organizational Identification Number is 94-1069729
 



 
1

--------------------------------------------------------------------------------

 

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
 
This Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
is made as of May 21, 2008, by SONOMAWEST HOLDINGS, INC., a Delaware corporation
(herein referred to as "Grantor"), whose address is 2064 Highway 116 North,
Sebastopol, California  95472, to TRSTE, INC., a Virginia corporation ("Initial
Trustee"), whose address is 301 South Tryon Street, Charlotte, North Carolina
28288, for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association ("Beneficiary"), whose address is 5 Research Drive, Shelton,
Connecticut 06484.
 
 
Recitals
 
Grantor has requested that Beneficiary make the Loan (as hereinafter defined) to
Grantor.  As a condition precedent to making the Loan, Beneficiary has required
that Grantor execute and deliver this Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing to Trustee for the benefit of Beneficiary.
 
 
Grants and Agreements
 
Now, therefore, in order to induce Beneficiary to make the Loan to Grantor,
Grantor agrees as follows:
 
 
Article I
 
Definitions
 
As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:
 
"Accessories" means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.



 
2

--------------------------------------------------------------------------------

 
 
"Accelerating Transfer" means any Transfer of all or any part of the Property or
the legal or beneficial interest therein in violation of Section 5.2 of this
Deed of Trust.
 
"Accounts" means all accounts of Grantor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.
 
"Additions" means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
 
"Beneficiary" means Beneficiary and its successors and assigns.
 
"Claim" means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
 
"Condemnation" means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
 
"Condemnation Awards" means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
 
"Contract of Sale" means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.
 
"Deed of Trust" means this Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
 
"Default" means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.
 
"Design and Development Documents" means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements; (b) all
plans, drawings and specifications for the development of the Land or the
construction or repair of Improvements; (c) all permits, licenses, variances and
other rights or approvals issued by or obtained from any Governmental Authority
or other Person in connection with the development of the Land or the
construction or repair of Improvements; and (d) all amendments of or supplements
to any of the foregoing.
 
"Encumbrance" means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction (including any condition, covenant
or restriction imposed in connection with any condominium development or
cooperative housing development), Lease (excepting Leases in the ordinary course
of business as provided in Section 4.8(c), below) or other matter of any nature
that would materially and negatively affect title to the Property.



 
3

--------------------------------------------------------------------------------

 
 
"Environmental Agreement" means the Environmental Indemnity Agreement of even
date herewith by Grantor in favor of Beneficiary pertaining to the Property, as
the same may from time to time be extended, amended, restated, supplemented or
otherwise modified.  The Environmental Agreement is one of the Loan Documents,
but this Deed of Trust does not secure the obligations of Grantor under the
Environmental Agreement.
 
"Event of Default" means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
 
"Expenses" means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary or Trustee in making, funding, administering or
modifying the Loan, in negotiating or entering into any "workout" of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in this
Deed of Trust or any of the other Loan Documents, including attorneys' fees,
court costs, receiver's fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.
 
"Governmental Authority" means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
 
"Improvements" means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any off-site
improvements owned by Grantor in any way used or to be used in connection with
the use, enjoyment, occupancy or operation of the Land.
 
"Insurance Proceeds" means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
 
"Land" means the real property described in Exhibit A attached hereto and made a
part hereof.
 
"Laws" means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
 
"Leases" means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
 


 
4

--------------------------------------------------------------------------------

 
 
"Letter of Credit" means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the Property, together with
any and all extensions, renewals or modifications thereof, substitutions
therefor or replacements thereof.
 
"Lien" means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
 
"Loan" means the loan from Beneficiary to Grantor, the repayment obligations in
connection with which are evidenced by the Note.
 
"Loan Documents" means this Deed of Trust, the Note, the Environmental Indemnity
Agreement, any application or reimbursement agreement executed in connection
with any Letter of Credit, and any and all other documents (other than any Swap
Contracts) which Grantor or any other party or parties have executed and
delivered, or may hereafter execute and deliver, to evidence, secure or
guarantee the Obligations, or any part thereof, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.
 
"Note" means the Promissory Note of even date herewith in the original principal
amount of Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00)
made by Grantor to the order of Beneficiary, as the same may from time to time
be extended, amended, restated, supplemented or otherwise modified.
 
"Notice" means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Deed of Trust.
 
"Obligations" means all present and future debts, obligations and liabilities of
Grantor to Beneficiary and/or Trustee arising pursuant to, and/or on account of,
the provisions of this Deed of Trust, the Note or any of the other Loan
Documents, including the obligations: (a) to pay all principal, interest, late
charges, prepayment premiums (if any) and other amounts due at any time under
the Note; (b) to pay all Expenses, indemnification payments, fees and other
amounts due at any time under this Deed of Trust or any of the other Loan
Documents, together with interest thereon as herein or therein provided; (c) to
pay and perform all obligations of Grantor under any Swap Contract; (d) to
perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Grantor is required to perform, observe
or comply with pursuant to this Deed of Trust or any of the other Loan
Documents; and (e) to pay and perform all future advances and other obligations
that Grantor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties' agreement that the
advance or obligation be secured by this Deed of Trust; excluding, however, the
debts, obligations and liabilities of Grantor under the Environmental
Agreement.  This Deed of Trust does not secure the Environmental Agreement or
any other Loan Document that is expressly stated to be unsecured.
 



 
5

--------------------------------------------------------------------------------

 
 
"Permitted Encumbrances" means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Beneficiary's interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance that
Beneficiary shall expressly approve in writing in its sole and absolute
discretion.  Notwithstanding the foregoing, “Permitted Encumbrances” shall also
mean and include the following documents, to the extent recorded against the
Property in substantially the same form as submitted to Beneficiary as of the
date hereof: (x) Easement Agreement from Grantor to the County of Sonoma,
California (the “County”), granting the County access to the Property for
certain monitoring purposes; (y) Declaration Relating to Financial Assurances,
relating to certain financial assurances made by Grantor at the request of the
Regional Water Quality Control Board; and (z) Declaration Relating to Operation
and Mandatory Closure of Facilities, relating certain operation obligations
undertaken by Grantor at the request of the Regional Water Quality Control Board
(the foregoing, collectively, the “County Documents”), which County Documents
have been submitted by Grantor to the County for approval and recordation.
 
"Person" means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
 
"Personalty" means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and Beneficiary shall have no responsibility for the
performance of Grantor's obligations thereunder) and all general intangibles
(including payment intangibles, trademarks, trade names, goodwill, software and
symbols but excluding all of Grantor's rights to the payment of money to Grantor
under any Swap Contracts) related to the Real Property or the operation thereof;
(d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all
insurance policies held by Grantor with respect to the Property or Grantor's
operation thereof; and (f) all money, instruments and documents (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Property, and all deposits and deposit accounts of Grantor with Beneficiary
related to the Property, including any such deposit account from which Grantor
may from time to time authorize Beneficiary to debit and/or credit payments due
with respect to the Loan; together with all Additions to and Proceeds of all of
the foregoing.  For purposes of clarification, "Personalty", and the security
interests granted hereunder, do not include any of Grantor's rights to the
payment of money from Beneficiary (or its Affiliates) under any Swap Contracts.
 
"Proceeds," when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
 



 
6

--------------------------------------------------------------------------------

 
 
"Property" means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor's right, title and interest in and to all Design
and Development Documents, all Contracts of Sale and all Refinancing
Commitments.
 
"Property Assessments" means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner's association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
 
"Real Property" means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights-of-way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights of ingress or egress, parking rights, timber, crops, mineral
interests and other rights, now or hereafter owned by Grantor and belonging or
appertaining to the Land or Improvements; (b) all Claims whatsoever of Grantor
with respect to the Land or Improvements, either in law or in equity, in
possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.
 
"Refinancing Commitment" means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
 
"Rents" means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.
 
"State" means the state in which the Land is located.
 
"Swap Contract" means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction,
interest cap, collar or floor transaction, currency swap, cross-currency rate
swap, swap option, currency option or any other similar transaction (including
any option to enter into the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, entered into between Beneficiary (or its affiliate) and
Grantor (or its affiliate) in connection with the Loan, together with any
related schedules and confirmations, as amended, supplemented, superseded or
replaced from time to time, relating to or governing any or all of the
foregoing.
 



 
7

--------------------------------------------------------------------------------

 
 
"Taxes" means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
 
"Transfer" means any direct sale, assignment, conveyance or transfer, including
any Contract of Sale and any other contract or agreement to sell, assign, convey
or transfer, whether made voluntarily or by operation of Law or otherwise, and
whether made with or without consideration.
 
"Trustee" means the Initial Trustee or its successor in trust who may be acting
under and pursuant to this Deed of Trust from time to time.
 
 
Article II
 
Granting Clauses; Condition of Grant
 
Section 2.1 Conveyances and Security Interests.
 
In order to secure the prompt payment and performance of the Obligations,
Grantor (a) irrevocably and unconditionally grants, conveys, transfers and
assigns to Trustee, in trust, for the benefit of Beneficiary, with power of sale
and right of entry and possession, all estate, right, title and interest that
Grantor now has or may later acquire in and to the Real Property; (b) grants to
Beneficiary a security interest in the Personalty; (c) assigns to Beneficiary,
and grants to Beneficiary a security interest in, all Condemnation Awards and
all Insurance Proceeds; and (d) assigns to Beneficiary , and grants to
Beneficiary a security interest in, all of Grantor's right, title and interest
in, but not any of Grantor's obligations or liabilities under, all Design and
Development Documents, all Contracts of Sale and all Refinancing
Commitments.  All Persons who may have or acquire an interest in all or any part
of the Property will be deemed to have notice of, and will be bound by, the
terms of the Obligations and each other agreement or instrument made or entered
into in connection with each of the Obligations.  Such terms include any
provisions in the Note or any Swap Contract which provide that the interest rate
on one or more of the Obligations may vary from time to time.  Unless Lender
otherwise agrees in writing, Grantor's obligations under any Swap Contract shall
continue to be secured by this Deed of Trust notwithstanding that Lender has
sold, participated, syndicated or otherwise transferred or released some or all
of its interest in the Loan to another person.
 



 
8

--------------------------------------------------------------------------------

 
 
Section 2.2 Absolute Assignment of Leases and Rents.
 
In consideration of the making of the Loan by Beneficiary to Grantor and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor absolutely and unconditionally assigns the Leases and
Rents to Beneficiary.  This assignment is, and is intended to be, an
unconditional, absolute and present assignment from Grantor to Beneficiary of
all of Grantor's right, title and interest in and to the Leases and the Rents
and not an assignment in the nature of a pledge of the Leases and Rents or the
mere grant of a security interest therein.  So long as no Event of Default shall
exist, however, Grantor shall have a license (which license shall terminate
automatically and without notice upon the occurrence of an Event of Default) to
collect, but not prior to accrual, all Rents.  Grantor agrees to collect and
hold all Rents in trust for Beneficiary and to use the Rents for the payment of
the cost of operating and maintaining the Property and for the payment of the
other Obligations before using the Rents for any other purpose.
 
Section 2.3 Security Agreement, Fixture Filing and Financing Statement.
 
This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary under the Uniform Commercial Code
of the State.  In addition to all of its other rights under this Deed of Trust
and otherwise, Beneficiary shall have all of the rights of a secured party under
the Uniform Commercial Code of the State, as in effect from time to time, or
under the Uniform Commercial Code in force from time to time in any other state
to the extent the same is applicable Law.  This Deed of Trust shall be effective
as a financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated.  This Deed of Trust shall also be effective as a financing
statement with respect to any other Property as to which a security interest may
be perfected by the filing of a financing statement and may be filed as such in
any appropriate filing or recording office.  The respective mailing addresses of
Grantor and Beneficiary are set forth in the opening paragraph of this Deed of
Trust.  A carbon, photographic or other reproduction of this Deed of Trust or
any other financing statement relating to this Deed of Trust shall be sufficient
as a financing statement for any of the purposes referred to in this
Section.  Grantor hereby irrevocably authorizes Beneficiary at any time and from
time to time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable Law, reasonably required by
Beneficiary to establish or maintain the validity, perfection and priority of
the security interests granted in this Deed of Trust.  The foregoing
authorization includes Grantor's irrevocable authorization for Beneficiary at
any time and from time to time to file any initial financing statements and
amendments thereto that indicate the Personalty (a) as "all assets" of Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Personalty falls within the scope of the Uniform Commercial Code of the
State or the jurisdiction where the initial financing statement or amendment is
filed, or (b) as being of an equal or lesser scope or with greater detail.
 



 
9

--------------------------------------------------------------------------------

 
 
Section 2.4 Reconveyance of Deed of Trust and Termination of Assignments and
Financing Statements.
 
If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made and all Swap Contracts, if any, have been
terminated, Trustee, upon request by Beneficiary, will provide a reconveyance of
the Property from the lien of this Deed of Trust and termination statements for
filed financing statements, if any, to Grantor.  Grantor shall be responsible
for the recordation of such reconveyance and the payment of any recording and
filing costs.  Upon the recording of such reconveyance and the filing of such
termination statements, the absolute assignments set forth in Section 2.2 shall
automatically terminate and become null and void.  No partial reconveyance shall
be sought, requested or required if any Event of Default has occurred which has
not been cured.
 
 
Article III
 
Representations and Warranties
 
Grantor makes the following representations and warranties to Beneficiary:
 
Section 3.1 Title to Real Property.
 
Grantor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property.  Grantor has the right and
authority to convey a security interest in the Real Property and does hereby
convey a security interest in the Real Property.  The Real Property is subject
to no Encumbrances other than the Permitted Encumbrances.
 
Section 3.2 Title to Other Property.
 
Grantor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances.  None of the Leases,
Rents, Design and Development Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.
 
Section 3.3 Property Assessments.
 
The Real Property is assessed for purposes of Property Assessments as separate
and distinct parcels from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.
 
Section 3.4 Independence of the Real Property.
 
No buildings or other improvements on property not covered by this Deed of Trust
rely on the Real Property or any interest therein to fulfill any requirement of
any Governmental Authority for the existence of such property, building or
improvements; and none of the Real Property relies, or will rely, on any
property not covered by this Deed of Trust or any interest therein to fulfill
any requirement of any Governmental Authority.  The Real Property has been
properly subdivided from all other property in accordance with the requirements
of any applicable Governmental Authorities.
 
Section 3.5 Existing Improvements.
 
To Grantor’s knowledge, the existing Improvements, if any, were constructed, and
are being used and maintained, in accordance with all applicable Laws, including
zoning Laws.



 
10

--------------------------------------------------------------------------------

 
 
Section 3.6 Leases and Tenants.
 
The Leases are valid and are in full force and effect, and Grantor is not in
material default under any of the terms thereof.  Except as expressly permitted,
Grantor has not accepted any Rents in advance of the time the same became due
under the Leases and has not forgiven, compromised or discounted any of the
Rents.  Grantor has title to and the right to assign the Leases and Rents to
Beneficiary, and no other assignment of the Leases or Rents has been
granted.  To the best of Grantor's knowledge and belief, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.
 
 
Article IV
 
Affirmative Covenants
 
Section 4.1 Obligations.
 
Grantor agrees to promptly pay and perform all of the Obligations, time being of
the essence in each case.
 
Section 4.2 Property Assessments; Documentary Taxes.
 
Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent.  Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon.  Grantor will promptly
pay all stamp, documentary, recordation, transfer and intangible taxes and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Deed of Trust or any of the other Loan Documents.
 
Section 4.3 Permitted Contests.
 
Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Beneficiary nor Trustee is
subjected to any Claim as a result of such contest, and (d) Grantor provides
assurances satisfactory to Beneficiary (including posting of a bond or the
establishment of an appropriate reserve account with Beneficiary) of its ability
to pay such Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest.  Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save Beneficiary
and Trustee harmless against all Claims in connection therewith.  Promptly after
the settlement or conclusion of such contest or action, Grantor shall comply
with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.



 
11

--------------------------------------------------------------------------------

 
 
Section 4.4 Compliance with Laws.
 
Grantor will comply with and not violate, and shall use commercially reasonable
efforts to cause to be complied with and not violated by parties other than
Grantor, all present and future Laws applicable to the Property and its use and
operation.
 
Section 4.5 Maintenance and Repair of the Property.
 
Grantor, at Grantor's sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, ordinary wear and tear
excepted, and (b) make all necessary or appropriate repairs and Additions to
Improvements and Accessories, so that each part of the Improvements and all of
the Accessories shall at all times be in good condition and fit and proper for
the respective purposes for which they were originally intended, erected, or
installed.
 
Section 4.6 Additions to Security.
 
All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses
hereof.  Grantor agrees, however, to execute and deliver to Trustee and/or
Beneficiary such further documents as may be required by the terms of the Loan
Documents.
 
Section 4.7 Subrogation.
 
To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary whether or not
from the proceeds of the Loan.  This Section shall not be deemed or construed,
however, to obligate Beneficiary to pay or discharge any Lien.
 
Section 4.8 Leases.
 
(a) Except as expressly permitted, Grantor shall not enter into any Lease with
respect to all or any portion of the Property without the prior written consent
of Beneficiary, unless such Lease is in the ordinary course of business.
 
(b) Neither Trustee nor Beneficiary shall be obligated to perform or discharge
any obligation of Grantor under any Lease.  The assignment of Leases provided
for in this Deed of Trust in no manner places on Beneficiary or Trustee any
responsibility for (i) the control, care, management or repair of the Property,
(ii) the carrying out of any of the terms and conditions of the Leases,
(iii) any waste committed on the Property, or (iv) any dangerous or defective
condition on the Property (whether known or unknown).



 
12

--------------------------------------------------------------------------------

 
 
(c) No approval of any Lease by Beneficiary shall be for any purpose other than
to protect Beneficiary's security and to preserve Beneficiary's rights under the
Loan Documents, and no such approval shall result in a waiver of a Default or
Event of Default.
 
Section 4.9 Debt Service Coverage Ratio.
 
Borrower shall not permit the ratio of its operating cash flow to total debt
service to be less than 1.25 to 1.0 as of the end of each Fiscal Year.  Such
ratio shall consist of (i) net operating income of the Borrower (based on the
rents and additional rents payable under the Leases for the prior four fiscal
quarters of the Borrower as of such date, subtracting for capital expenditures,
tenant improvements and brokerage commissions) to (ii) debt service (including
principal and interest payments in respect of the Loan) for the prior four
fiscal quarters of the Borrower as of such date.
 
Section 4.10 Demand Deposit Account.
 
The Grantor shall maintain its primary demand deposit account with the
Beneficiary and maintain an average balance in that account of Five Hundred
Thousand and 00/100 ($500,000.00) Dollars until the Loan is fully satisfied and
released.
 
 
Article V
 
Negative Covenants
 
Section 5.1 Encumbrances.
 
Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances.  Within thirty (30) days after the filing
of any mechanic's lien or other Lien or Encumbrance against the Property,
Grantor will promptly discharge the same by payment or filing a bond or
otherwise as permitted by Law.  So long as Beneficiary's security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Beneficiary in its sole and absolute discretion, Grantor shall have the right to
contest in good faith any Claim, Lien or Encumbrance, provided that Grantor does
so diligently and without prejudice to Beneficiary or delay in completing
construction of the Improvements.  Grantor shall give Beneficiary Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.
 
Section 5.2 Transfer of the Property.
 
Grantor will not Transfer all or any part of the Property or any legal or
beneficial interest therein (except for certain Transfers of the Accessories
expressly permitted in this Deed of Trust).



 
13

--------------------------------------------------------------------------------

 
 
Section 5.3 Removal, Demolition or Alteration of Accessories and Improvements.
 
Except to the extent permitted by the following sentence, no material
Improvements or Accessories shall be removed, demolished or materially altered
without the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld, conditioned or delayed.  Grantor may remove and dispose
of, free from the Lien of this Deed of Trust, such Accessories as from time to
time become worn out or obsolete.
 
Section 5.4 Additional Improvements.
 
Grantor will not construct any material Improvements other than those presently
on the Land without the prior written consent of Beneficiary, which consent
shall not be unreasonably withheld, conditioned or delayed.  Grantor will
complete and pay for, within a reasonable time, any Improvements which Grantor
is permitted to construct on the Land.  Grantor will construct and erect any
permitted Improvements (a) strictly in accordance with all applicable Laws and
any private restrictive covenants, (b) entirely on lots or parcels of the Land,
(c) so as not to encroach upon any easement or right-of-way or upon the land of
others, and (d) wholly within any building restriction and setback lines
applicable to the Land.
 
Section 5.5 Restrictive Covenants, Zoning, etc.
 
Without the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld, conditioned or delayed, Grantor will not initiate, join
in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property.  To the extent the failure to perform or do
any of the following would create a materially adverse impact on the Property,
Grantor (a) will promptly perform and observe, and cause to be performed and
observed, all of the terms and conditions of all agreements affecting the
Property, and (b) will do or cause to be done all things necessary to preserve
intact and unimpaired any and all easements, appurtenances and other interests
and rights in favor of, or constituting any portion of, the Property.
 
 
Article VI
 
Events of Default
 
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:
 
Section 6.1 Payment Obligations.
 
Grantor fails to pay any of the Obligations when due, whether on the scheduled
due date or upon acceleration, maturity or otherwise.
 
Section 6.2 Transfers.
 
Grantor Transfers all or any part of the Property or any legal or beneficial
interest therein (except for Transfers of the Accessories expressly permitted
under this Deed of Trust).



 
14

--------------------------------------------------------------------------------

 
 
Section 6.3 Other Obligations.
 
Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor.
 
Section 6.4 Event of Default Under Other Loan Documents.
 
An Event of Default (as defined therein) occurs under the Note or Grantor fails
to promptly pay, perform, observe or comply with any obligation or agreement
contained in any of the other Loan Documents (within any applicable grace or
cure period).
 
Section 6.5 Default Under Other Lien Documents.
 
A default by Grantor occurs under any other mortgage, deed of trust or security
agreement covering the Property, including any Permitted Encumbrances.
 
Section 6.6 Change in Zoning or Public Restriction.
 
Any change in any zoning ordinance or regulation or any other public restriction
is enacted, adopted or implemented that limits or defines the uses which may be
made of the Property such that the present or intended use of the Property, as
specified in the Loan Documents, would be in violation of such zoning ordinance
or regulation or public restriction, as changed.
 
Section 6.7 [Intentionally Omitted]
 
Section 6.8 Execution; Attachment.
 
Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within
thirty (30) days after the same is levied.
 
 
Article VII
 
Rights and Remedies
 
Upon the happening of any Event of Default, Beneficiary, or Trustee at the
direction of Beneficiary, shall have the right, in addition to any other rights
or remedies available to Beneficiary under any of the Loan Documents or
applicable Law, to exercise any one or more of the following rights, powers or
remedies:



 
15

--------------------------------------------------------------------------------

 
 
Section 7.1 Acceleration.
 
Beneficiary may accelerate all Obligations under the Loan Documents (except as
provided below) whereupon such Obligations shall become immediately due and
payable, without notice of default, notice of acceleration or intention to
accelerate, presentment or demand for payment, protest, notice of protest,
notice of nonpayment or dishonor, or notices or demands of any kind or character
(all of which are hereby waived by Grantor); provided that the foregoing
provisions of this Section 7.1 shall not be applicable to the Swap Contracts, if
any, and any acceleration of the obligations thereunder or exercise of other
remedies thereunder shall be governed by the terms of the Swap Contracts, if
any.
 
Section 7.2 Foreclosure; Power of Sale.
 
Trustee, if and as directed by Beneficiary, shall have all of the rights and may
exercise all of the powers set forth in applicable Law of the State, including
those powers set forth in Sections 2924 et seq. and Section 2938 of the
California Civil Code or any successor provision of Law.  Trustee may sell the
Property in its entirety or in parcels, and by one or by several sales, as
deemed appropriate by Trustee in its sole and absolute discretion.  If Trustee
chooses to have more than one foreclosure sale, Trustee may cause the
foreclosure sales to be held simultaneously or successively, on the same day, or
on such different days and at such different times as Trustee may
elect.  Trustee shall receive and apply the proceeds from the sale of the
Property, or any portion thereof, in accordance with Section 2924k of the
California Civil Code or any successor provision of Law.  Before any foreclosure
sale, Beneficiary or Trustee shall give such notice of default and election to
sell as may be required by Law.  After the lapse of such time as may then be
required by Law following the recordation of such notice of default, and notice
of sale having been given as then required by Law, Trustee shall sell the
property being sold at a public auction to be held at the time and place
specified in the notice of sale.  Neither Trustee nor Beneficiary shall have any
obligation to make demand on Grantor before any foreclosure sale.  From time to
time in accordance with then-applicable Law, Trustee may, and in any event at
Beneficiary's request shall, postpone any foreclosure sale by public
announcement at the time and place noticed for that sale.  At any foreclosure
sale, Trustee shall sell to the highest bidder at public auction for cash in
lawful money of the United States (or cash equivalents acceptable to Trustee to
the extent permitted by applicable Law), payable at the time of sale.  Trustee
shall execute and deliver to the purchaser(s) a deed or deeds conveying the
property being sold without any covenant or warranty whatsoever, expressed or
implied.  The recitals in any such deed of any matters of fact, including any
facts bearing upon the regularity or validity of any foreclosure sale, shall be
conclusive proof of their truthfulness.  Any such deed shall be conclusive
against all Persons as to the facts recited therein.  Any Person, including
Trustee or Beneficiary, may purchase at such sale, and any bid by Beneficiary
may be, in whole or in part, in the form of cancellation of all or any part of
the Obligations.
 
Section 7.3 Judicial Action.
 
Beneficiary and Trustee, if and as directed by Beneficiary, shall have the right
to bring an action in any court of competent jurisdiction for foreclosure of
this Deed of Trust and a deficiency judgment as provided by Law, or for specific
enforcement of any of the covenants or agreements of this Deed of Trust.



 
16

--------------------------------------------------------------------------------

 
 
Section 7.4 Collection of Rents.
 
Upon the occurrence of an Event of Default, the license granted to Grantor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Grantor.  Beneficiary may, but shall not be
obligated to, exercise any or all of the rights and remedies provided in
Section 2938 of the California Civil Code and perform any or all obligations of
the landlord under any or all of the Leases, and Beneficiary may, but shall not
be obligated to, exercise and enforce any or all of Grantor's rights under the
Leases.  Without limiting the generality of the foregoing, Beneficiary may
notify the tenants under the Leases that all Rents are to be paid to
Beneficiary, and following such notice all Rents shall be paid directly to
Beneficiary and not to Grantor or any other Person other than as directed by
Beneficiary, it being understood that a demand by Beneficiary on any tenant
under the Leases for the payment of Rent shall be sufficient to warrant payment
by such tenant of Rent to Beneficiary without the necessity of further consent
by Grantor.  Grantor hereby irrevocably authorizes and directs the tenants under
the Leases to pay all Rents to Beneficiary instead of to Grantor, upon receipt
of written notice from Beneficiary, without the necessity of any inquiry of
Grantor and without the necessity of determining the existence or non-existence
of an Event of Default.  Grantor hereby appoints Beneficiary as Grantor's
attorney-in-fact with full power of substitution, which appointment shall take
effect upon the occurrence of an Event of Default and is coupled with an
interest and is irrevocable prior to the full and final payment and performance
of the Obligations, in Grantor's name or in Beneficiary's name: (a) to endorse
all checks and other instruments received in payment of Rents and to deposit the
same in any account selected by Beneficiary; (b) to give receipts and releases
in relation thereto; (c) to institute, prosecute and/or settle actions for the
recovery of Rents; (d) to modify the terms of any Leases including terms
relating to the Rents payable thereunder; (e) to cancel any Leases; (f) to enter
into new Leases; and (g) to do all other acts and things with respect to the
Leases and Rents which Beneficiary may deem necessary or desirable to protect
the security for the Obligations.  Any Rents received shall be applied first to
pay all Expenses and next in reduction of the other Obligations.  Grantor shall
pay, on demand, to Beneficiary, the amount of any deficiency between (i) the
Rents received by Beneficiary, and (ii) all Expenses incurred together with
interest thereon as provided in the Loan Documents.
 
Section 7.5 Taking Possession or Control of the Property.
 
As a matter of right without regard to the adequacy of the security, and to the
extent permitted by Law without notice to Grantor, Beneficiary shall be
entitled, upon application to a court of competent jurisdiction, to the
immediate appointment of a receiver for all or any part of the Property and the
Rents, whether such receivership may be incidental to a proposed sale of the
Property or otherwise, and Grantor hereby consents to the appointment of such a
receiver and agrees that such receiver shall have all of the rights and powers
granted to Beneficiary pursuant to Section 7.4.  In addition, to the extent
permitted by Law, and with or without the appointment of a receiver, or an
application therefor, Beneficiary may (a) enter upon, and take possession of
(and Grantor shall surrender actual possession of), the Property or any part
thereof, without notice to Grantor and without bringing any legal action or
proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.



 
17

--------------------------------------------------------------------------------

 
 
Section 7.6 Management of the Property.
 
Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, Beneficiary, Trustee or the receiver, as the case
may be, may, at its sole option, (a) make all necessary or proper repairs and
Additions to or upon the Property, (b) operate, maintain, control, make secure
and preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Grantor (the costs of completing such
Improvements shall be Expenses secured by this Deed of Trust and shall accrue
interest as provided in the Loan Documents).  Beneficiary, Trustee or such
receiver shall be under no liability for, or by reason of, any such taking of
possession, entry, holding, removal, maintaining, operation or management,
except for gross negligence or willful misconduct.  The exercise of the remedies
provided in this Section shall not cure or waive any Event of Default, and the
enforcement of such remedies, once commenced, shall continue for so long as
Beneficiary shall elect, notwithstanding the fact that the exercise of such
remedies may have, for a time, cured the original Event of Default.
 
Section 7.7 Uniform Commercial Code.
 
Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial
Code.  Upon the occurrence of any Event of Default, Grantor shall assemble all
of the Accessories and make the same available within the Improvements.  Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of Trust at least ten (10) days before any sale or other disposition of the
Personalty.  Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is
located.  It shall be deemed commercially reasonable for the Trustee to dispose
of the Personalty without giving any warranties as to the Personalty and
specifically disclaiming all disposition warranties.  Alternatively, Beneficiary
may choose to dispose of some or all of the Property, in any combination
consisting of both Personalty and Real Property, in one sale to be held in
accordance with the Law and procedures applicable to real property, as permitted
by Article 9 of the Uniform Commercial Code.  Grantor agrees that such a sale of
Personalty together with Real Property constitutes a commercially reasonable
sale of the Personalty.
 
Section 7.8 Application of Proceeds.
 
Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations, in such manner and order as Beneficiary may elect.
 
Section 7.9 Other Remedies.
 
Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents, any Swap Contracts with Beneficiary (or its affiliate) or by
applicable Laws.



 
18

--------------------------------------------------------------------------------

 
 
Article VIII
 
Trustee
 
Section 8.1 Liability of Trustee.
 
Trustee shall have no liability or responsibility for, and make no warranties in
connection with, the validity or enforceability of any of the Loan Documents or
the description, value or status of title to the Property.  Trustee shall be
protected in acting upon any notice, request, consent, demand, statement, note
or other paper or document believed by Trustee to be genuine and to have been
signed by the party or parties purporting to sign the same.  Trustee shall not
be liable for any error of judgment, nor for any act done or step taken or
omitted, nor for any mistakes of law or fact, nor for anything which Trustee may
do or refrain from doing in good faith, nor generally shall Trustee have any
accountability hereunder except for willful misconduct or gross negligence.  The
powers and duties of Trustee hereunder may be exercised through such attorneys,
agents or servants as Trustee may appoint, and Trustee shall have no liability
or responsibility for any act, failure to act, negligence or willful conduct of
such attorney, agent or servant, so long as the selection was made with
reasonable care.  In addition, Trustee may consult with legal counsel selected
by Trustee, and Trustee shall have no liability or responsibility by reason of
any act or failure to act in accordance with the opinions of such
counsel.  Trustee may act hereunder and may sell or otherwise dispose of the
Property or any part thereof as herein provided, although Trustee has been, may
now be or may hereafter be, an attorney, officer, agent or employee of
Beneficiary, in respect of any matter or business whatsoever.  Trustee, however,
shall have no obligation to sell all or any part of the Property following an
Event of Default or to take any other action authorized to be taken by Trustee
hereunder except upon the demand of Beneficiary.
 
Section 8.2 Indemnification of Trustee.
 
Grantor agrees to indemnify Trustee and to hold Trustee harmless from and
against any and all Claims and Expenses directly or indirectly arising out of or
resulting from any transaction, act, omission, event or circumstance in any way
connected with the Property or the Loan, including but not limited to any Claim
arising out of or resulting from any assertion or allegation that Trustee is
liable for any act or omission of Grantor or any other Person in connection with
the ownership, development, financing, operation or sale of the Property;
provided, however, that Grantor shall not be obligated to indemnify Trustee with
respect to any Claim arising solely from the gross negligence or willful
misconduct of Trustee.  The agreements and indemnifications contained in this
Section shall apply to Claims arising both before and after the repayment of the
Loan and shall survive the repayment of the Loan, any foreclosure or deed,
conveyance or assignment in lieu thereof and any other action by Trustee to
enforce the rights and remedies of Beneficiary or Trustee hereunder or under the
other Loan Documents.



 
19

--------------------------------------------------------------------------------

 
 
Section 8.3 Substitution of Trustee; Multiple Trustees.
 
Beneficiary shall have, and is hereby granted with warranty of further
assurances, the irrevocable power to appoint a new or replacement or substitute
Trustee.  Such power may be exercised at any time without notice, without cause
and without specifying any reason therefor, by filing for record in the office
where this Deed of Trust is recorded a Substitution of Trustee.  The power of
appointment of a successor Trustee may be exercised as often as and whenever
Beneficiary may choose, and the exercise of the power of appointment, no matter
how often, shall not be an exhaustion thereof.  Upon the recordation of such
Substitution of Trustee, the Trustee so appointed shall thereupon, without any
further act or deed of conveyance, become fully vested with identically the same
title and estate in and to the Property and with all the rights, powers, trusts
and duties of its predecessor in the trust hereunder with like effect as if
originally named as Trustee hereunder.  Whenever in this Deed of Trust reference
is made to Trustee, it shall be construed to mean each Person appointed as
Trustee for the time being, whether original or successor in trust.  All title,
estate, rights, powers, trusts and duties granted to Trustee shall be in each
Person appointed as Trustee so that any action hereunder by any Person appointed
as Trustee shall for all purposes be deemed to be, and as effective as, the
action of all Trustees.
 
 
Article IX
 
Miscellaneous
 
Section 9.1 Rights, Powers and Remedies Cumulative.
 
Each right, power and remedy of Beneficiary or Trustee as provided for in this
Deed of Trust, or in any of the other Loan Documents or now or hereafter
existing by Law, shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in this Deed of Trust, or in any
of the other Loan Documents or now or hereafter existing by Law, and the
exercise or beginning of the exercise by Beneficiary or Trustee of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise by Beneficiary or Trustee of any or all such other rights, powers
or remedies.
 
Section 9.2 No Waiver by Beneficiary or Trustee.
 
No course of dealing or conduct by or among Beneficiary, Trustee and Grantor
shall be effective to amend, modify or change any provisions of this Deed of
Trust or the other Loan Documents.  No failure or delay by Beneficiary or
Trustee to insist upon the strict performance of any term, covenant or agreement
of this Deed of Trust or of any of the other Loan Documents, or to exercise any
right, power or remedy consequent upon a breach thereof, shall constitute a
waiver of any such term, covenant or agreement or of any such breach, or
preclude Beneficiary or Trustee from exercising any such right, power or remedy
at any later time or times.  By accepting payment after the due date of any of
the Obligations, neither Beneficiary nor Trustee shall be deemed to waive the
right either to require prompt payment when due of all other Obligations, or to
declare an Event of Default for failure to make prompt payment of any such other
Obligations.  Neither Grantor nor any other Person now or hereafter obligated
for the payment of the whole or any part of the Obligations shall be relieved of
such liability by reason of (a) the failure of Beneficiary to comply with any
request of Grantor or of any other Person to take action to foreclose this Deed
of Trust or otherwise enforce any of the provisions of this Deed of Trust, or
(b) any agreement or stipulation between any subsequent owner or owners of the
Property and Beneficiary, or (c) Beneficiary's extending the time of payment or
modifying the terms of this Deed of Trust or any of the other Loan Documents
without first having obtained the consent of Grantor or such other
Person.  Regardless of consideration, and without the necessity for any notice
to or consent by the holder of any subordinate Lien on the Property, Beneficiary
may release any Person at any time liable for any of the Obligations or any part
of the security for the Obligations and may extend the time of payment or
otherwise modify the terms of this Deed of Trust or any of the other Loan
Documents without in any way impairing or affecting the Lien of this Deed of
Trust or the priority of this Deed of Trust over any subordinate Lien.  The
holder of any subordinate Lien shall have no right to terminate any Lease
regardless of whether or not such Lease is subordinate to this Deed of
Trust.  Beneficiary may resort to the security or collateral described in this
Deed of Trust or any of the other Loan Documents in such order and manner as
Beneficiary may elect in its sole discretion.



 
20

--------------------------------------------------------------------------------

 
 
Section 9.3 Waivers and Agreements Regarding Remedies.
 
To the fullest extent Grantor may do so, Grantor hereby:
 
(a) agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, extension and notice of election to
accelerate the Obligations;
 
(b) waives all rights to a marshalling of the assets of Grantor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for collection, or the right of
Beneficiary to the payment of the Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatsoever;
 
(c) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded.  If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed.  If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action.  The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and
 
(d) waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.
 
Section 9.4 Successors and Assigns.
 
All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary, its successors and assigns and to the
successors in trust of Trustee.



 
21

--------------------------------------------------------------------------------

 
 
Section 9.5 No Warranty by Beneficiary or Trustee.
 
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary or
Trustee pursuant to this Deed of Trust or any of the other Loan Documents,
Beneficiary and Trustee shall not be deemed to have warranted or represented the
condition, sufficiency, legality, effectiveness or legal effect of the same, and
such acceptance or approval shall not constitute any warranty or representation
with respect thereto by Beneficiary or Trustee.
 
Section 9.6 Amendments.
 
This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.
 
Section 9.7 Severability.
 
In the event any one or more of the provisions of this Deed of Trust or any of
the other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.
 
Section 9.8 Notices.
 
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by
facsimile.  Any Notice shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided that service of a Notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met.  Notwithstanding the foregoing, no notice of change of
address shall be effective except upon actual receipt.  This Section shall not
be construed in any way to affect or impair any waiver of notice or demand
provided in this Deed of Trust or in any other Loan Document or to require
giving of notice or demand to or upon any Person in any situation or for any
reason.



 
22

--------------------------------------------------------------------------------

 
 
Section 9.9 Joint and Several Liability.
 
If Grantor consists of two (2) or more Persons, the term "Grantor" shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable
hereunder.  Trustee or Beneficiary may release, compromise, modify or settle
with any of Grantor, in whole or in part, without impairing, lessening or
affecting the obligations and liabilities of the others of Grantor hereunder or
under the Note.  Any of the acts mentioned aforesaid may be done without the
approval or consent of, or notice to, any of Grantor.
 
Section 9.10 Rules of Construction.
 
The words "hereof," "herein," "hereunder," "hereto," and other words of similar
import refer to this Deed of Trust in its entirety.  The terms "agree" and
"agreements" mean and include "covenant" and "covenants." The words "include"
and "including" shall be interpreted as if followed by the words "without
limitation." The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof.  All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this Deed of
Trust unless expressly indicated otherwise.  Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Deed of Trust shall have the meaning ascribed to that term
in the Uniform Commercial Code of the State.  If a term is defined in Article 9
of the Uniform Commercial Code of the State differently than in another Article
of the Uniform Commercial Code of the State, the term shall have the meaning
specified in Article 9.
 
Section 9.11 Governing Law.
 
This Deed of Trust shall be construed, governed and enforced in accordance with
the Laws in effect from time to time in the State (without regard to its
conflicts of law principles).
 
Section 9.12 Entire Agreement.
 
The Loan Documents constitute the entire understanding and agreement between
Grantor and Beneficiary with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Grantor and Beneficiary with respect to the matters addressed
in the Loan Documents.  In particular, and without limitation, the terms of any
commitment by Beneficiary to make the Loan are merged into the Loan
Documents.  Except as incorporated in writing into the Loan Documents, there are
no representations, understandings, stipulations, agreements or promises, oral
or written, with respect to the matters addressed in the Loan Documents.
 


 
[Signature Page to Follow]
 



 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as of
the day and year first written above.


GRANTOR:


SONOMAWEST HOLDINGS, INC.,
a Delaware corporation




By:           /s/ Walker R.
Stapleton                                                                
Name:     Walker R. Stapleton
Title:        Chief Executive Officer
 
 
 
 
24





